Citation Nr: 9927245	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  94-41 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
pansinusitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The appellant served on active duty from August 1942 to 
December 1945.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in December 1996.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from decisions dated in April 1993 and 
February 1994, by the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that in their February 1994, decision, the RO 
granted an increased disability evaluation for the 
pansinusitis from 10 percent to 30 percent effective from 
July 1992.



FINDINGS OF FACT

1. The appellant's pansinusitis is manifested by complaints 
of headaches, chronic purulent discharge, a history of 
recurrent polyps and generalized paranasal sinus mucosal 
thickening without evidence of abscess or obstruction on 
x-ray examination.

2. The evidence of record does not demonstrate a history of 
radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus and purulent discharge or 
crusting after repeated surgeries.






CONCLUSION OF LAW

The criteria for a 50 percent disability evaluation for 
pansinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 6510 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim to an 
increased disability evaluation for his service-connected 
pansinusitis is well grounded based upon his contentions that 
this disorder has increased in severity since it was last 
evaluated.  38 U.S.C.A. § 5107(a) (West 1991), Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990), Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims (the 
Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  In 
this case, the Board finds the VA and private medical 
evidence of record dated from 1996 to 1998 to be most 
probative of the current nature and extent of the appellant's 
service-connected pansinusitis.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).

The appellant's sinus disorder is currently evaluated 
pursuant to Diagnostic Code 6510, within the general rating 
formula for sinusitis.  

The general rating formula for sinusitis (DC's 6510 through 
6514), provides the following:  Following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries, a 50 percent disability evaluation is warranted.  
Three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting warrants a 30 percent 
disability evaluation.  One or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting 
warrants a 10 percent disability evaluation and where 
sinusitis is detected by X-ray only an noncompensable 
disability evaluation is warranted.  Note:  An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97.  These rating 
criteria for sinusitis became final September 5, 1996, while 
the veteran's claim for an increased disability was pending.  
The previous regulations provided a 50 percent rating when 
this disorder was postoperative, following radical operation, 
with chronic osteomyelitis requiring repeated curettage, or 
severe symptoms after repeated operations; a 30 percent 
rating when the disorder was severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence; a 10 
percent rating when moderate, with discharge or crusting or 
scabbing, infrequent headaches; and a noncompensable 
evaluation with X-ray manifestations only, symptoms mild or 
occasional.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 
(1996).

Pursuant to Karnas v. Derwinski, 1 Vet.App. 308 (1991), the 
Board has considered which set of regulations is more 
favorable to the appellant's claim.  However, in this 
instance, the Board finds that there is no substantive 
difference between the provisions for a 50 percent evaluation 
pursuant to either the pre or post September 5, 1996 
criteria.  Accordingly, the new criteria will be applied in 
this case.

After careful review of the evidence of record, the 
undersigned concludes that entitlement to a 50 percent 
evaluation for pansinusitis is not warranted.  The medical 
evidence of record does not reflect that the appellant has 
undergone radical surgery for his sinus disorder or that 
osteomyelitis has developed.  Furthermore, while the record 
documents complaints of recurrent sinus symptomatology, on VA 
outpatient treatment reports dated in March 1998, it was 
noted that the appellant had changed his medication and in 
April 1998 he was not having any sinus related problems.  
Subsequent reports dated in May 1998 reflect only limited 
sinus symptomatology and from June through September 1998 the 
appellant denied having any sinusitis symptoms.  

While the appellant has testified that his symptoms have 
increased in severity, this testimony is not found to be 
supported by the objective medical findings of record to 
include the reports from Dr. Yergin dated in March 1997, the 
March 1997 VA examination report and the VA outpatient 
treatment reports dated from 1997 to 1998.  Although various 
sinus complaints are noted, these recent reports do not 
document incapacitating episodes of sinusitis requiring bed 
rest and treatment by a physician.

In view of the above and the lack of any additional evidence 
to document the presence of near constant sinusitis 
characterized by headaches, pain and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries, the Board believes that the appellant's 
sinusitis is appropriately evaluated at the 30 percent level.  



ORDER

The appeal is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

